t c memo united_states tax_court robert lee mcelroy jr petitioner v commissioner of internal revenue respondent docket no filed date robert l mcelroy jr pro_se natasha v chevalier for respondent memorandum opinion vasquez judge on date respondent issued a notice of final_determination disallowing petitioner’s claim for an abatement of interest on income_tax liabilities for the sole issue for decision is whether respondent abused his discretion in failing to abate the assessment of interest background the parties submitted this case fully stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in flower mound texas at the time he filed his petition in february of petitioner withdrew dollar_figure from his qualified retirement savings_plan petitioner reported the withdrawal on his federal_income_tax return but did not report the 10-percent additional tax imposed by sec_72 t for an early distribution from a qualified_retirement_plan respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax in robert l mcelroy jr v commissioner t c summary opinion we held petitioner liable for the 10-percent additional tax therein petitioner also argued that he should not be required to pay interest on the deficiency we held that we did not have jurisdiction over the interest that accrued on petitioner’s deficiency because the deficiency had not been assessed on date respondent received a payment of dollar_figure from petitioner for his tax_liability and a letter contesting the related interest liability respondent treated the letter as a request for interest abatement and denied the unless otherwise indicated all section references are to the internal_revenue_code request petitioner owed dollar_figure in accrued interest and an dollar_figure penalty for failure to pay the interest when demanded and respondent offset dollar_figure of petitioner’s tax_refund to satisfy this liability discussion if the commissioner abuses his discretion in failing to abate interest under sec_6404 this court may order an abatement sec_6404 in order to prevail a taxpayer must prove that the commissioner exercised this discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 on brief petitioner states that respondent did not notify him of the sec_72 additional tax until years after his federal_income_tax return was filed accordingly petitioner appears to rely upon sec_6404 and g under preamendment sec_6404 the commissioner may abate the assessment of interest on any payment of tax to the extent that any error or delay in payment is attributable to an in sec_6404 was amended under sec_301 of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 to permit the secretary to abate interest with respect to an unreasonable error or delay resulting from managerial and ministerial acts this amendment however applies to interest accruing with respect to deficiencies or payments for tax years beginning after date therefore the amendment is inapplicable to the case at bar see 112_tc_19 n officer_or_employee of the irs being erroneous or dilatory in performing a ministerial_act 113_tc_145 petitioner has not alleged a ministerial error or delay within the meaning of sec_6404 furthermore the evidence does not establish that respondent committed a ministerial error or delay requiring an abatement of interest sec_6404 is effective only for tax years ending after date nerad v commissioner tcmemo_1999_376 consequently sec_6404 is inapplicable because petitioner is seeking an abatement of interest on his income_tax_liability for the taxable_year in reaching our holdings herein we have considered all of petitioner’s arguments and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
